Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action in merits.  Claims 10, 13-20 are canceled. Claim 1-9, 11-12, are presently pending. Claim 1, after restriction election and amendment, have been considered below.

Priority
This application discloses and claims only subject matter disclosed in prior application numbers 14/634,201, filed 2/27/15,  15/632,864, filed 6/26/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,382,614 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims indicated above recite similar limitations with a broader scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0071203 A1, Wong et al. (hereinafter Wong) in view of US 2013/0217342 A1, Addul-Gaffoor et al. (hereinafter Addul-Gaffoor).
As to claim 1, Wong discloses a method for controlling transmitted electromagnetic power on a hand-held device using environmental capacitive sensing, comprising: 
measuring a dielectric constant of an object proximate to the hand-held device using a first and second capacitive sensor (Figs 2-3, capacitive sensors measuring dielectric constant; pars 0005-0006, 0008-0009, 0025-0026, 0031-0032, 
receiving data from the first and second capacitive sensors (pars 0006-0010, 0020, receiving sensing signals from the capacitive sensors).
Wong also teaches detecting different hand positions holding the mobile phone which forms a spatial profile (pars 0004-0010, 0024-0025, 0031-0032) and determining a material of the object based on the dielectric constant (pars 0026, 0031-0032, the objects proximate to capacitive sensors changes the electromagnetic field and the dielectric constant),
Wong does not expressly teach measuring a conductivity of the object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device; calculating an imposed impedance produced from the proximity and material of the object; and, compensating the transmitted electromagnetic power based on the imposed impedance.
Abdui-Gaffcor, in the same or similar field of endeavor, further teaches measuring a conductivity of the object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device (Figs 2-4; pars 0034, 0050); 
determining a material of the object (Figs 8-10; pars 0020, 0026-0027, 0029, 0031, detecting the type of objects and proximity to sensors); developing a spatial profile of the object based upon an electrostatic charge distribution represented in the received data (Fig 8; pars 0037, 0050, 0052, 0054, different proximities forming spatial profile of 
Therefore, consider Wong, and Abdul-Gaffoor’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Abdul-Gaffoor’s teachings on utilizing information on the spatial profile and material of the object in proximity of the sensors in Wong’s method of antenna selection/switching to improve power efficiency by properly tuning and compensating the impedance.
2-9. (Withdrawn)
10. (Canceled)
11-12. (Withdrawn)
13-20. (Canceled)

Response to Arguments
In light of applicant’s amendment, 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments with respect to merit rejection have been considered but they are not persuasive.  Applicant essentially argues that the combined art does not teach or suggest measuring a conductivity of the object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device. In response, examiner would like to point out that Wong discloses measuring a dielectric medium or constant which represents conductivity characteristics of the material being measured and also affects capacitance variation (pars 0023, 0026, 0031-0032).  Abdui-Gaffcor further teaches such measurement being done on the conductive object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device (Figs 2-4; pars 0034, 0050).  Therefore, combined teachings of cited art read on the limitation in question.  It is also worth to note that, in light of applicant’s specification, measuring a conductivity of the object means determining a conductivity classification of the object (i.e. conductive or not conductive).  The measurement of dialectic constant and/or impedance, as understood by an ordinary skill in the art and taught in prior art, represents or reflects conductivity class of the object.

Applicant is encouraged to further clarify and distinguish claimed invention from prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661